
	
		I
		111th CONGRESS
		1st Session
		H. R. 1765
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Ms. Matsui (for
			 herself and Mr. Tanner) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act with
		  respect to payment for the furnishing of intravenous immune globulin (IVIG) in
		  a patient’s home for the treatment of primary immune deficiency diseases and to
		  cover certain disposable pumps as durable medical equipment in place of
		  non-disposable pumps under the Medicare Program.
	
	
		1.Medicare payment for items
			 and services relating to the furnishing of intravenous immune globulin (IVIG)
			 in a patient’s home for the treatment of primary immune deficiency
			 diseases
			(a)CoverageSection
			 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(2)(Z) by inserting and items and services related to the
			 administration of intravenous immune globulin after
			 globulin; and
				(2)in subsection
			 (zz), by striking , but not including items or services related to the
			 administration of the derivative,.
				(b)PaymentSection
			 1842(o) of such Act (42 U.S.C. 1395u(o)) is amended—
				(1)in paragraph
			 (7)—
					(A)by striking
			 (6) and inserting (7); and
					(B)by redesignating
			 such paragraph as paragraph (8); and
					(2)by inserting after
			 paragraph (6) the following new paragraph:
					
						(7)(A)Subject to subparagraph
				(B), in the case of intravenous immune globulins furnished on or after January
				1, 2010, under section 1861(s)(2)(Z), the Secretary shall provide for a
				separate payment for items and services related to the administration of such
				intravenous immune globulins in an amount that the Secretary determines to be
				appropriate based on a review of available published and unpublished data and
				information, including the Study of Intravenous Immune Globulin Administration
				Options: Safety, Access, and Cost Issues (CMS Contract #500–95–0059). Such
				payment amount may take into account the following:
								(i)Pharmacy overhead and related
				expenses.
								(ii)Patient service costs.
								(iii)Supply costs.
								(B)The separate payment amount under
				this paragraph for intravenous immune globulins furnished in 2011 or a
				subsequent year shall be equal to the separate payment amount determined under
				this paragraph for the previous year increased by the percentage increase in
				the consumer price index for medical care for the 12-month period ending with
				June of the previous
				year.
							.
				2.Medicare coverage
			 of disposable pumps as items of durable medical equipment in certain
			 cases
			(a)In
			 generalSection 1861(n) of the Social Security Act (42 U.S.C.
			 1395x(n)) is amended by inserting before the semicolon the following:
			 and includes a disposable pump prescribed, instead of a non-disposable
			 external infusion pump, for administration of a drug used as part of a
			 chemotherapy regimen for the treatment of colorectal cancer if a non-disposable
			 external infusion pump would have been covered under this subsection to
			 administer the same drug for the same indication as of July 1,
			 2008.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 disposable pumps furnished on or after January 1, 2010.
			
